Citation Nr: 1708926	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-21 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Hypertension was not shown in service, did not manifest to a degree of 10 percent or more within one year from the date of separation from service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was sent to the Veteran in August and September 2009.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claims.  With respect to the Veteran's claim for service connection for hypertension, the Veteran was not afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  

A medical opinion regarding hypertension is not required in this case because the record before the Board does not indicate that the disability had a causal connection or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4) (2016); see also Colantonio, 606 F.3d 1378 (Fed. Cir. 2010); Waters, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.




Merits of the Claim

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Additionally, hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The rating criteria for hypertension define 10 percent disabling as: diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

The Veteran filed his claim for service connection for hypertension in September 2009.  Upon review of the record, the Board finds that although the Veteran currently has hypertension, service connection must be denied because there is no evidence that his hypertension manifested or was otherwise incurred in active military service.  38 C.F.R. §§ 3.303(a) (2016).

At the outset, the Board finds that presumptive service connection for hypertension due to chronicity is not warranted.  Specifically, there is no showing of hypertension manifesting to a degree of 10 percent or more within the first post-service year or a continuity of symptoms since service.  Indeed, the Veteran's hypertension did not manifest until years later.  An April 2016 VA treatment record which recites the Veteran's past medical history states that his hypertension originated in 1993-about 16 years after service.  Therefore, service connection for hypertension on a presumptive basis as a "chronic disease" is not warranted in this case.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

Moving beyond the issue of chronicity, Note 1 to Diagnostic Code 7101 provides the relevant definitions regarding hypertension for VA purposes: "hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, DC 7101 (2016).  Note 1 also clarifies that hypertension must be confirmed by readings taken two or more times on at least three different days.  See id.

The Board finds that the Veteran currently has hypertension for VA purposes.  Specifically, in April, June, and July 2009, Dr. Gehi diagnosed the Veteran with hypertension after the Veteran respectively posted blood pressure readings of 184/100, 130/100, and 132/90, respectively.
  
Similarly, a June 2016 VA treatment record for the Veteran contained an active medication list including hydrochlorothiazide, Lisinopril, and verapamil for blood pressure regulation.  Additionally, in an April 2016 VA treatment record, the Veteran was assessed with hypertension after posting a blood pressure reading of 168/89.  Likewise, VA treatment records from February 2012 and October 2011 included blood pressure readings of 159/102 and 164/101.  Accordingly, the Veteran presently has hypertension for VA purposes.

Though the Veteran currently has hypertension, the record is absent of any treatment for hypertension during service.  The Veteran's service treatment records (STRs) do not any show treatment for the condition in service and hypertension was not recorded on his November 1976 separation examination.  Further, the Veteran has not provided any evidence as to how his current disability could be related to his service.  Rather, in a September 2009 statement, the Veteran merely notified VA that he believed his STRs should show elevated blood pressure readings.  As discussed above, they do not.

Because there is no evidence that the Veteran received treatment for hypertension in service or that his hypertension is otherwise related to service, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for service connection for sinusitis.

The threshold matter in a claim for service connection is whether the Veteran has a current disability.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The disability need not be present at all times; rather it is sufficient if it is present at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, in situations where there exists a recent diagnosis of a disability prior to the filing of the claim, the report of diagnosis is considered relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In assistance of his claim for service connection for sinusitis, the Veteran was afforded a VA examination in January 2010.  In conjunction with the January 2010 VA examination, images were taken of the Veteran's sinuses which found clear frontal, ethmoid, maxillary, and sphenoid sinuses and no evidence of opacification or fluid levels to suggest sinusitis.  In light of the imaging findings and the other results of the examination, the examiner stated that the Veteran did not have any chronic or acute sinus disorder.  Because he did not find any evidence of a current disability, the examiner opined that the claimed sinusitis could not be related to any sinus issues treated in service.

Despite the results of the January 2010 examination, images later taken in December 2013 while the Veteran underwent treatment at the Anniston VA Clinic revealed mild mucosal thickening of the frontal sinuses with partial opacification of the ethmoid air cells bilaterally.  Additionally, there was mild mucosal thickening of the right maxillary sinuses with a small mucous retention cyst in the inferior right maxillary sinus.  An addendum to the December 2013 VA treatment record indicated that the mild diffuse atrophy partial opacification was indicative of past sinus infections.

Because this imaging occurred after the January 2010 VA examination, the Board finds that remand is appropriate to obtain a new medical opinion prior to adjudication of the Veteran's claim.  Given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Send the claims file to an appropriate VA clinician for review.  If the clinician determines a new examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please identify any current sinus condition(s) by medical diagnosis.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (June 2009).  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed sinus condition, please state whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or was otherwise related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A September 1974 STR where the Veteran complains of nasal and sinus congestion, headaches, and occasional cough;

* A January 1975 STR where the Veteran complains of headaches, stuffy nose, and coughing and the Veteran was diagnosed with an upper respiratory infection with a possible sinus problem;

* February 1975 radiographic reports from imaging of the Veteran's sinuses discussing mucosal thickening of the right maxillary antrum and clouding of both frontal sinuses, but greater on the right side;

* A July 1976 STR noting a history of sinus problems and assessing the Veteran with a sinus headache; 

* A July 2008 treatment record from Dr. Gehi regarding complaints of sinus problems, edematous nasal mucosa, and postnasal drainage and assessing the Veteran with sinusitis.

* A December 2013 VA treatment record discussing imaging results, including: mild mucosal thickening of the frontal sinuses with partial opacification of the ethmoid air cells bilaterally; mild mucosal thickening of the right maxillary sinuses with a small mucous retention cyst in the inferior right maxillary sinus; and an indication that the mild diffuse atrophy partial opacification was indicative of past sinus infections.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. 	After completing the requested actions, and any additional action deemed warranted, readjudicate the claim for entitlement to service connection for sinusitis.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


